PER CURIAM.
Following motion of the public defender to withdraw as counsel for appellant in *687this appeal of the defendant below from an order of the trial court denying his motion for new trial, filed in 1969 while serving a life sentence entered in 1961, predicated upon a plea of guilty to an indictment for first degree murder, which untimely motion for new trial was treated by the trial court as a motion for relief under Rule 1.850 CrPR 33 F.S.A., the defendant, after notice of the motion of counsel to withdraw which represented the appeal to be without merit, having filed a brief herein, and this court upon consideration thereof and examination of the record having concluded that the appeal is wholly without merit, the motion for withdrawal of counsel is granted, and the order of the trial court which is the subject of this appeal is hereby affirmed.